OPINION OF THE COURT
Memorandum.
Judgment of conviction affirmed.
Since the defendant actually passed a speed limit sign, it was unnecessary for the People to establish that area speed limit signs were posted at the entrances to the village (see, People v Lord, 29 Misc 2d 685). We also note our agreement with the conclusion of the court below that the testimony of the officer as to the size of the sign sufficiently established its conformity to legal requirements, even assuming that the highway on which defendant was traveling was a "Four lane conventional highway” (see, Vehicle and Traffic Law § 1110 [d]; 17 NYCRR 200.5, 201.2 [h] [3] [iii]).
Stark, J. P., Collins and Ingrassia, JJ., concur.